

Exhibit 10.4


INDEMNIFICATION AGREEMENT






THIS INDEMNIFICATION AGREEMENT, made and entered into as of this _____ day of
_____________ ("Agreement"), by and between the FEDERAL HOME LOAN BANK OF
SAN FRANCISCO, a body corporate existing by and under the laws of the United
States ("Bank"), and NAME ("Officer"),


W I T N E S S E T H:


Whereas the Board of Directors of the Bank ("Board") believes that it is
reasonable, prudent and necessary for the Bank contractually to obligate itself
to indemnify the officers of the Bank to the fullest extent permitted by
applicable law in order to induce persons of the highest quality to serve the
Bank free from undue concern that they will not be so indemnified; and


Whereas the Bank’s bylaws provide that the Bank will follow Delaware law for the
Bank’s corporate governance and indemnification practices and procedures; and


Whereas the Officer is willing to serve as an officer of the Bank on the
condition that he or she be so indemnified as more fully set forth herein:


Now Therefore, in consideration of the promises and the covenants in this
Agreement, and intending to be legally bound, the Bank and the Officer do hereby
covenant and agree as follows:


SECTION 1. Definitions. For purposes of this Agreement:


(a)    "Agent" shall mean any person who (i) is or was a director, officer,
employee or agent of the Bank; or (ii) is or was a director, officer, employee,
member, manager, trustee or agent of another corporation, partnership, limited
liability company, joint venture, trust, agency, instrumentality or other
enterprise (including any employee benefit plan) who is or was serving in such
capacity at the request of, for the convenience of, or to represent the interest
of the Bank (including, without limitation, any joint office, committee or
council of the Federal Home Loan Banks, the Financing Corporation, the
Resolution Funding Corporation or any other instrumentality or agency of the
United States government).


(b)    "Disinterested Director" shall mean a director of the Bank who is not and
was not a party to the Proceeding in respect of which indemnification is being
sought by the Director.


(c)    "Expenses" shall be broadly construed and shall include all direct and
indirect costs (including, without limitation, attorneys' fees and retainers,
court costs, transcription costs, fees of experts, witness fees, travel
expenses, food and lodging expenses while traveling, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service, freight or
other transportation fees and expenses, and reasonable compensation for time
spent by the Officer for which he or she is otherwise not compensated by the
Bank or any third party) actually and reasonably incurred, in connection with
the investigation, defense, settlement or appeal of a Proceeding or the
establishment or enforcement of a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that "Expenses" shall not
include any judgments, fines, Employee Retirement Income Security




‑ 1 ‑

--------------------------------------------------------------------------------




Act ("ERISA") excise taxes or penalties, or amounts paid in settlement to the
extent any amounts paid in respect of any thereof are prohibited to be
indemnified against by applicable law.


(d)    "Independent Counsel" shall mean a law firm or a member of a law firm
that neither is presently nor in the past three years has been retained to
represent: (i) the Bank or the Officer in any matter material to either party,
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification under this Agreement. Notwithstanding the foregoing, the term
"Independent Counsel" shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Bank or the Officer in an action to
determine the Officer's right to indemnification under this Agreement.


(e)    "Liabilities" shall mean liabilities of any type whatsoever, including,
but not limited to, judgments, fines, ERISA excise taxes and penalties, and
amounts paid in settlement (including all interest, assessments or other charges
paid or payable in connection with any of the foregoing).


(f)    "Proceeding" shall mean any threatened, pending or completed action,
hearing, claim, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding, whether civil,
criminal, administrative or investigative and whether formal or informal,
arising by reason of the fact that the Officer is or was an Agent or by reason
of anything done or not done by the Officer in his or her capacity as an Agent.


SECTION 2. Service as an Officer. The Officer agrees to serve as an officer of
the Bank so long as he or she is duly appointed or elected and qualified in
accordance with the applicable provisions of the charter and bylaws of the Bank
and the Federal Home Loan Bank Act and the rules and regulations promulgated
thereunder and until such time as the Officer’s term ends or the Officer resigns
or is removed from his or her position or is disqualified to continue in such
position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Bank shall have no obligation
under this Agreement to continue the Officer in any position.


SECTION 3. Indemnification. The Bank shall indemnify the Officer to the fullest
extent permitted by applicable law and regulations and the charter and bylaws of
the Bank in effect on the date hereof or as such laws, regulations, or charter
and bylaws may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Bank to provide broader
indemnification rights than applicable laws and regulations or the charter or
bylaws of the Bank permitted the Bank to provide immediately prior to such
amendment). The right to indemnification conferred in the charter and bylaws of
the Bank shall be presumed to have been relied upon by the Officer in serving or
continuing to serve the Bank and shall be enforceable hereunder as a contract
right. In addition to any other rights of indemnification that the Officer may
have, the Bank hereby agrees to indemnify and hold harmless the Officer whenever
he or she is or was a party or is threatened to be made a party to any
Proceeding, including without limitation any Proceeding brought by or in the
right of the Bank, against Expenses and Liabilities actually and reasonably
incurred by the Officer or on his or her behalf in connection with such
Proceeding if such Officer acted in good faith and in a manner the Officer
reasonably believed to be in or not opposed to the best interests of the Bank,
and with respect to any criminal action or proceeding, had no reasonable cause
to believe the Officer’s conduct was unlawful; and additionally, with respect to
any Proceeding brought by or in the right of the Bank as to which such Officer
shall have been adjudged to be liable to the Bank, unless and only to the extent
that the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such Officer is fairly and reasonably entitled to
indemnity for such expenses which such court shall deem proper; provided,
however, that any amounts paid in settlement shall have been first approved by
the Bank in writing (with such approval not to be




‑ 2 ‑

--------------------------------------------------------------------------------




unreasonably withheld), with any disagreements between the parties hereto as to
the reasonableness thereof to be resolved pursuant to Section 5 hereof. No
initial finding by the Board, its counsel, Independent Counsel, arbitrators or
the members of the Bank shall be effective to deprive the Officer of the
protection of this indemnity, nor shall a court to which the Officer may apply
for enforcement of this indemnity give any weight to any such adverse finding in
deciding any issue before it, as it is intended that the Officer shall be paid
promptly by the Bank all amounts necessary to effectuate the foregoing indemnity
in full. The rights of indemnification of the Officer provided under this
Agreement shall include, without limitation, those rights set forth in Sections
4, 7 and 8 below.


SECTION 4. Advancement of Expenses. All reasonable Expenses (including
attorneys' fees and expenses) incurred by or on behalf of the Officer shall be
advanced by the Bank to the Officer within 30 days after the receipt by the Bank
of the Officer’s written request for an advance of Expenses from time to time,
whether prior to or after final disposition of a Proceeding (including without
limitation any Proceeding brought by or in the right of the Bank), unless there
has been a final determination that the Officer is not entitled to be
indemnified for such Expenses. The Officer's entitlement to advancement of
Expenses shall include Expenses incurred in connection with any Proceeding by
the Officer seeking a determination, an adjudication or award in arbitration
pursuant to this Agreement. The requests shall reasonably evidence the Expenses
incurred by the Officer in connection therewith. The Officer hereby undertakes
to repay the amounts advanced if it shall ultimately be determined that the
Officer is not entitled to be indemnified pursuant to the terms of this
Agreement. Notwithstanding any other provision in this Agreement, to the extent
that the Officer has been successful on the merits or otherwise in defense of
any Proceeding, the Officer shall be indemnified against all Expenses actually
and reasonably incurred by the Officer in connection therewith.


SECTION 5. Procedure for Determination of Entitlement to Indemnification.


(a)    Whenever the Officer believes that he or she is entitled to
indemnification pursuant to this Agreement, the Officer shall submit a written
request for indemnification to the Bank, to the attention of the President, with
a copy to the General Counsel. The request shall include all documentation or
information necessary for the determination of entitlement to indemnification
that is reasonably available to the Officer. Determination of the Officer's
entitlement to indemnification shall be made not later than 60 days after any
judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or other disposition
or partial disposition of any Proceeding or any other event that could enable
the Bank to determine the Officer's entitlement to indemnification. The
President or the General Counsel shall, promptly upon receipt of the Officer's
request for indemnification, advise the Board in writing that the Officer has
made such a request for indemnification.


(b)    The Bank shall be entitled to select the forum in which the Officer's
entitlement to indemnification will be heard. The Bank shall notify the Officer
in writing as to the forum selected, which selection shall be one of the
following:


(i)    A majority vote of all the directors who are Disinterested Directors,
even though less than a quorum;


(ii)    A committee of Disinterested Directors designated by a majority of such
directors, even though less than a quorum; or


(iii)    Independent Counsel selected by the Board, which Independent Counsel
shall make the required determination in a written opinion, a copy of which
shall be furnished to the Bank, the Officer and each other member of the Board.




‑ 3 ‑

--------------------------------------------------------------------------------






The Bank agrees to bear all Expenses actually and reasonably incurred by the
Officer and all Expenses actually incurred by the Bank in connection with the
determination of the Officer’s entitlement to indemnification in any of the
above forums.


SECTION 6. Presumption and Effect of Certain Proceedings. Upon making a request
for indemnification, the Officer shall be presumed to be entitled to
indemnification under this Agreement and the Bank shall have the burden of proof
to overcome that presumption in reaching any contrary determination. No initial
finding by the Board or by Independent Counsel shall be effective to deprive the
Officer of the protection of this indemnity nor shall a court or other forum to
which the Officer may apply for enforcement of this indemnification give any
weight to any such adverse finding in deciding any issue before it. If the
person or persons empowered to make the determination shall have failed to make
the requested determination within 60 days after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or other disposition or partial disposition
of any Proceeding or any other event that could enable the Bank to determine the
Officer's entitlement to indemnification, the required determination of
entitlement to indemnification shall be deemed to have been made and the Officer
shall be absolutely entitled to indemnification under this Agreement, absent (i)
misrepresentation by the Officer of a material fact in the request for
indemnification or (ii) a specific finding that all or any part of such
indemnification is expressly prohibited by law or this Agreement. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, (a) adversely affect the rights of the Officer to indemnification
except as may be expressly provided herein, (b) create a presumption that the
Officer did not act in good faith and in a manner that he or she reasonably
believed to be in or not opposed to the best interests of the Bank, or (c) with
respect to any criminal action or proceeding, create a presumption that the
Officer had reasonable cause to believe that his or her conduct was unlawful.


SECTION 7. Remedies of Officer in Cases of Determination Not To Indemnify or To
Advance Expenses.


(a)    In the event that (i) an initial determination is made that the Officer
is not entitled to indemnification, (ii) advancement of Expenses is not made
pursuant to this Agreement, (iii) payment has not been timely made following a
determination of entitlement to indemnification pursuant to this Agreement, or
(iv) the Officer otherwise seeks enforcement of this Agreement, the Officer
shall be entitled to a final adjudication in an appropriate court of competent
jurisdiction of his or her entitlement to such indemnification or advancement.


(b)    In the event an initial determination has been made, in whole or in part,
that the Officer is not entitled to indemnification, the decision in the
judicial proceeding provided in paragraph (a) of this Section 7 shall be made de
novo and the Officer shall not be prejudiced by reason of a determination that
he or she is not entitled to indemnification.


(c)    If an initial determination is made or deemed to have been made pursuant
to the terms of this Agreement that the Officer is entitled to indemnification,
the Bank shall be bound by such determination in the absence of (i) a
misrepresentation of a material fact by the Officer or (ii) a specific finding
(which has become final) that all or any part of such indemnification is
expressly prohibited by law.






‑ 4 ‑

--------------------------------------------------------------------------------




(d)    The Bank shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The Bank
shall stipulate in any such court or before any arbitrator that the Bank is
bound by all the provisions of this Agreement.


(e)    All Expenses actually and reasonably incurred by the Officer in
connection with his or her request for indemnification under, seeking
enforcement of, or recovery of damages for breach of this Agreement shall be
borne and advanced by the Bank.


(f)    The Bank and the Officer agree herein that a monetary remedy for breach
of this Agreement, at some later date, will be inadequate, impracticable and
difficult of proof, and further agree that such breach would cause the Officer
irreparable harm. Accordingly, the Bank and the Officer agree that the Officer
shall be entitled to temporary and permanent injunctive relief to enforce this
Agreement without the necessity of proving actual damages or irreparable harm.
The Bank and the Officer further agree that the Officer shall be entitled to
such injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith. Any such requirement of bond or
undertaking is hereby waived by the Bank, and the Bank acknowledges that in the
absence of such a waiver, a bond or undertaking may be required by the court.


SECTION 8. Other Rights to Indemnification. The Officer's rights of
indemnification and advancement of Expenses provided by this Agreement shall not
be deemed exclusive of any other rights to which the Officer may now or in the
future be entitled under applicable law, the charter or bylaws of the Bank,
agreement, vote of directors or members, insurance or other financial
arrangements, or otherwise.


SECTION 9. Limitations on Indemnity. The Bank shall not be liable under this
Agreement to make any payment to the Officer to the extent that the Officer has
already been reimbursed pursuant to such liability insurance as the Bank may
maintain for the Officer's benefit. Notwithstanding the availability of such
insurance, the Officer also may claim indemnification from the Bank pursuant to
this Agreement by assigning to the Bank any claims under such insurance to the
extent the Officer is paid by the Bank. The Officer shall reimburse the Bank for
any sums he or she receives as indemnification from other sources to the extent
of any amount paid to the Officer for that purpose by the Bank. In addition to
the foregoing limitation, except as otherwise expressly provided in this
Agreement, in connection with all or any part of a Proceeding that is initiated
or maintained by or on behalf of the Officer, or any Proceeding by the Officer
against the Bank or any of its Agents, the Bank shall not be liable under this
Agreement to make any payment to the Officer in connection with any such
Proceeding, unless such Proceeding is expressly required to be made under
applicable law, was authorized by a majority of the Disinterested Directors or
is provided by the Bank, in its sole discretion, pursuant to the powers vested
in the Bank under applicable law.


SECTION 10. Duration and Scope of Agreement; Binding Effect. This Agreement
shall continue so long as the Officer shall be subject to any possible
Proceeding by reason of the fact that he or she is or was an Agent and shall be
applicable to Proceedings commenced or continued after execution of the
Agreement, except that the Agreement may be terminated or withdrawn by the Bank
upon 90 days’ prior written notice to the Officer, but then only as to
Proceedings arising out of acts taken or failed to be taken by the Officer more
than 90 days after such notice is actually received by the Officer. If this
Agreement is terminated or withdrawn, the Officer shall nevertheless be fully
entitled to the indemnification provided by this Agreement as to all actions
taken or failed to be taken by the Officer prior to the expiration of such 90
days. This Agreement shall be binding upon the Bank and its successors and
assigns and shall inure to the benefit of the Officer and his or her spouse,
assigns, heirs, devisees,




‑ 5 ‑

--------------------------------------------------------------------------------




executors, administrators and other legal representatives whether or not the
Officer has ceased to be a officer of the Bank. The Bank shall require and cause
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the Bank’s business or assets
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Bank would be required to perform if no such
succession had taken place.


SECTION 11. Severability. If any provision of this Agreement (or any portion
thereof) shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision held invalid, illegal or unenforceable.


SECTION 12. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against which enforceability is
sought need be produced to evidence the existence of this Agreement.


SECTION 13. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Officer to the fullest extent now or hereafter permitted
by law.


SECTION 14. Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect its construction.


SECTION 15. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties to this Agreement. No waiver of any provision of this Agreement shall be
deemed to constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.


SECTION 16. Notice by Officer and Defense of Claims. The Officer agrees to
notify the Bank promptly in writing upon being notified of any matter that may
be subject to indemnification hereunder or upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter which may be subject to indemnification hereunder,
whether civil, criminal, administrative or investigative; but the omission to
notify the Bank will not relieve the Bank from any obligation it may have to
indemnify the Officer if such omission does not prejudice the Bank's rights,
and, if such omission does prejudice the Bank's rights, it will relieve the Bank
from any obligation to indemnify the Officer only to the extent of such
prejudice; nor will such omission relieve the Bank from any obligation it may
have to the Officer other than under this Agreement. With respect to any
Proceeding about which the Officer notifies the Bank:


(a)    The Bank will be entitled to participate in the Proceeding at its own
expense.


(b)    Except as otherwise provided below, the Bank jointly with any other
indemnifying party similarly notified will be entitled to assume the defense of
any or all of the Proceeding, with counsel reasonably satisfactory to the
Officer. After notice from the Bank to the Officer of its election to assume the
defense of any or all of the Proceeding, the Bank will not be liable to the
Officer under this Agreement for any Expenses subsequently incurred by the
Officer in connection with the defense of the Proceeding other than reasonable
costs of investigation or as otherwise provided below. The Officer shall have
the right to employ his or her own counsel in any Proceeding, but the fees and
expenses of such counsel




‑ 6 ‑

--------------------------------------------------------------------------------




incurred after notice from the Bank of its assumption of the defense in such
Proceeding shall be at the expense of the Officer unless (i) the employment of
counsel by the Officer has been authorized by the Bank, (ii) the Officer shall
have reasonably concluded that there is a conflict of interest between the Bank
and the Officer in the conduct of the defense of the Proceeding or that counsel
is not adequately representing the Officer or (iii) the Bank shall not in fact
have employed counsel to assume the defense in such Proceeding, in each of which
cases the fees and expenses of the Officer's counsel shall be at the expense of
the Bank. The Bank shall not be entitled to assume the defense of any Proceeding
as to which the Officer shall have reasonably made the conclusion provided for
in clause (ii) of the immediately preceding sentence.


(c)    The Bank shall not be liable to indemnify the Officer under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Bank's written consent. The Bank shall not settle any action or
claim in any manner that would impose any penalty or limitation on the Officer
without the Officer's written consent. Neither the Bank nor the Officer will
unreasonably withhold consent to any proposed settlement.


SECTION 17. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to the
Officer in whole or part, the Bank shall, in such an event, after taking into
account, among other things, contributions by other directors and officers of
the Bank pursuant to indemnification agreements or otherwise, and, in the
absence of personal enrichment, acts of intentional fraud or dishonesty or
criminal conduct on the part of the Officer, contribute to the payment of the
Officer’s Expenses and Liabilities to the extent that, after other contributions
are taken into account, such Expenses and Liabilities exceed the amount of fees
paid to the Officer for serving as officer during the 12 months preceding the
commencement of the Proceeding.


SECTION 18. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to which said notice or other
communication shall have been directed or (ii) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:


(a)    If to the Officer, to:


Federal Home Loan Bank of San Francisco
600 California Street, 3rd Floor
San Francisco, California 94108
Attention: Officer Name




(b)    If to the Bank, to:


Federal Home Loan Bank of San Francisco
600 California Street
San Francisco, California 94108
Attn: General Counsel


or to such other address as may have been furnished to either party by the
other.






‑ 7 ‑

--------------------------------------------------------------------------------




SECTION 19. Subrogation. The Bank shall be subrogated to the rights of the
Officer against third parties in respect of which (and to the extent) payments
of Expenses are made by the Bank hereunder for the benefit of the Officer.


SECTION 20. Prohibited Payments. The Bank shall not make any indemnification
payments to the Officer under this Agreement if such payment is prohibited by
regulation or an order issued by the director of the Federal Housing Finance
Agency ("Finance Agency") in accordance with 12 U.S.C. 4518(e) with regard to
any administrative proceeding or civil action instituted by the Finance Agency.


SECTION 21. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
United States and, to the extent state law may be applicable, the laws of the
State of Delaware.






[Signature Page to Follow]




‑ 8 ‑

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




FEDERAL HOME LOAN BANK
OF SAN FRANCISCO






 
NAME
By: _____________________________
 J. Gregory Seibly
 President and
   Chief Executive Officer


 
Signature: _______________________









‑ 9 ‑